            Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 1 of 30

                          U.S. COMMODITY FUTURES TRADING COMMISSION
                                               Three Lafayette Centre
                                    1155 21st Street, NW, Washington, DC 20581
                                                   www.cftc.gov




Office of Proceedings


              VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                                  LIMITED PARTNERSHIP
                                    (170 Reparations Cases)
                             (These are 134 of the most recent cases)

       1.     94-R020
              Janet Bramble v. Commonwealth Financial Group, Inc., Russell Harold Hertzler, Charles
              Paul Hoffecker, Joseph Loish, Jr., and Vision Limited Partnership
              Date filed: 11/8/93
              Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Unauthorized Trading,
              Churning, Failure to Supervise and Non-disclosure
              Amount Claimed: $60,000.00
              Status: Order of Dismissal/Settled (as to Vision Limited Partnership only) 4/25/94

       2.     94-R021
              James Hogseth v. Ira Albert Boshnack, Robert Boshnack, John Gardner Burgess,
              Commonwealth Financial Group, Inc., Charles Paul Hoffecker, Howard Martin
              Rothman, Steven David Schwartz and Vision Limited Partnership
              Date filed: 11/8/93
              Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning
              and Failure to Supervise
              Amount Claimed: $134,500.00
              Status: Case Terminated as to Vision/Settled 1/25/94

       3.     94-R022
              Vincent P. Zizzo v. Randy Jay Burstein, Carrington Financial Group, Inc., Vision
              Limited Partnership and Marc Stephen Wuensch
              Date filed: 11/9/93
              Allegation(s): Misrepresentation, Misappropriation of Funds, Unauthorized Trading,
              Failure to Supervise, Breach of Fiduciary Duty and Non-disclosure
              Amount Claimed: $29,000.00
              Status: Initial Decision/Dismissed (as to Vision Limited Partnership only) 5/23/94

      4.      94-R026
              Cathy J. Bendix Davis v. Commonwealth Financial Group, Inc., Max Goldstein and
              Vision Limited Partnership
              Date filed: 11/18/93
              Allegation(s): Misrepresentation and Non-disclosure
              Amount Claimed: $4,122.00
              Status: Case Terminated as to Vision/Settled 12/17/93
     Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 2 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                      (These are 134 of the most recent cases)


5.     94-R040
       Selim Khatibi v. Commonwealth Financial Group, Inc., Vision Limited Partnership,
       Robert E.. Kane and Charles P. Hoffecker
       Date filed: 12/20/93
       Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning,
       Failure to Supervise and Unauthorized Trading
       Amount Claimed: $21,884.64
       Status: Order of Dismissal/Settled (as to Vision Limited Partnership only) 12/17/93

6.     94-R042
       George Connors v. Commonwealth Financial Group, Inc., Vision Limited
       Partnership, Linda Ann Watson and Charles Paul Hoffecker
       Date filed: 12/20/93
       Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning,
       Failure to Supervise and Unauthorized Trading
       Amount Claimed: $17,500.00
       Status: Case Terminated as to Vision/Settled 1/25/94

7.     94-R050
       Anthony D. Perez v. Commonwealth Financial Group, Inc., Charles Paul
       Hoffecker (Chip), Arthur Robert Rosansky and Vision Limited Partnership
       Date filed: 1/18/94
       Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Failure to
       Supervise and Unauthorized Trading
       Amount Claimed: $8,430.00
       Status: Case Terminated as to Vision/Settled 3/11/94

8.     94-R077
       Mancel A. May v. Gloria Anne Albino, Commonwealth Financial Group, Inc., and
       Vision Limited Partnership
       Date filed: 3/1/94
       Allegation(s): Misrepresentation, Breach of Fiduciary Duty and Failure to Supervise
       Amount Claimed: $8,465.00
       Status: Case Terminated as to Vision/Settled 4/26/94




                                              2
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 3 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (174 Reparations Cases)
                       (These are 134 of the most recent cases)


9.      94-R087
        Meir Duke v. Marc Barry Singer, Super Fund Financial Group, Inc., and Vision Limited
        Partnership
        Date filed: 3/25/94
        Allegations: Misrepresentation, Breach of Fiduciary Duty, Failure to Supervise and
        Churning
        Amount Claimed: $173,353.00
        Status: Initial Decision 8/4/95 (Respondents ordered to pay $173,353.00); Appealed
        8/22/95; Order Pursuant to Delegated Authority/Settled 10/31/95

10.     94-R115
        Larry E. and Doris M. Neville v. First Investors Group of Palm Beaches, Inc., Bryan
        Oldford Tierney and Vision Limited Partnership
        Date filed: 5/2/94
        Allegations: Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning
        and Failure to Supervise
        Amount Claimed: $88,175.00
        Status: Order of Dismissal/Settled (as to Vision Limited Partnership only) 1/17/95

11.     94-R125
        Jean Jacques v. Commonwealth Financial Group, Inc., Charles P. ("Chip") Hoffecker,
        Philip Mark Tuccelli, Allan Ader, Robert Boshnack and Vision Limited
        Partnership
        Date filed: 5/23/94
        Allegation(s): Misrepresentation, Failure to Supervise and Churning
        Amount Claimed: $211,035.63
        Status: Order of Dismissal/Settled 12/30/94

12.     94-R131
        Haiyan Peng v. Vision Limited Partnership
        Date filed: 6/7/94
        Allegation(s): Misrepresentation, Failure to Supervise and Churning
        Amount Claimed: $6,250.00
        Status: Initial Decision/Dismissed 11/29/94; Appealed 12/19/94; Order of Summary
        Affirmance 6/27/95




                                               3
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 4 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                       (These are 134 of the most recent cases)


13.     94-R132
        Brian C. Wicketts v. Commonwealth Financial Group, Inc., Vision Limited Partnership
        and Michael Frederick Staryk
        Date filed: 6/14/94
        Allegation(s): Misrepresentation and Churning
        Amount Claimed: $5,919.91
        Status: Case Terminated/Settled (as to Vision Limited Partnership only) 8/4/94

14.     94-R141
        Cash Until Payday, Inc. and Henry Holden v. James A. Bradford, The Hampton Group,
        Inc., Richard J. Roberts and Vision Limited Partnership
        Date filed: 6/27/94
        Allegation(s): Misrepresentation and Unauthorized Trading
        Amount Claimed: $735.58
        Status: Case Terminated/Settled 8/29/94

15.     94-R144
        Anthony J. & Nellie Maselli v. Commonwealth Financial Group, Inc., Cromwell
        Financial Services, Inc., Jayson Scott Kline, Michael Kochlany and Vision Limited
        Partnership
        Date filed: 7/7/94
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty and Non-disclosure
        Amount Claimed: $41,870.50
        Status: Order of Dismissal/Settled 12/27/94

16.     94-R160
        James V. Scarsellato v. Commonwealth Financial Group,Inc., Vision Limited
        Partnership, Jayson Scott Kline, and Mark Stephen Hutcherson
        Date filed: 8/8/94
        Allegation(s): Misrepresentation, Non-disclosure, Mishandling Orders, Churning and
        Unauthorized Trading
        Amount Claimed: $10,991.45
        Status: Order of Dismissal/Settled 12/28/94




                                               4
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 5 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)


17.     94-R164
        Alec Wardyga v. First Investors Group of Palm Beaches Inc., Robert Eugene Vetere and
        Vision Limited Partnership
        Date filed: 8/15/94
        Allegation(s): Misrepresentation, Misappropriation of Funds, Breach of Fiduciary Duty,
        Unauthorized Trading and Non-disclosure
        Amount Claimed: $46,403.40
        Status: Order of Dismissal of Respondent Vision Limited Partnership 12/28/94

18.     94-R174
        Andrew and Gloria Gavron v. Commonwealth Financial Group, Inc., William Alan Gale
        And Vision Limited Partnership
        Date filed: 9/2/94
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty and Failure to Supervise
        Amount Claimed: $8,512.00
        Status: Order of Dismissal/Settled 1/4/95

19.     94-R180
        John J. Disciullo, Jr. v. Commonwealth Financial Group, Inc., Charles Paul Hoffecker
        a/k/a Chip Hoffecker, Michael Frederick Staryk & Vision Limited Partnership
        Date filed: 9/12/94
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty and Failure to Supervise
        Amount Claimed: $5,343.00
        Status: Order of Dismissal Pursuant to Settlement 4/6/95

20.     94-R185
        Andrew G. Cochran v. Pattison Commodities d/b/a S. Bruce Pattison, S. Bruce Pattison
        and Vision Limited Partnership
        Date filed: 9/20/94
        Allegation(s): Misrepresentation, Mis-Management, Breach of Fiduciary Duty,
        Failure to Supervise, Non-disclosure and Churning,
        Amount Claimed: $12,000.00
        Status: Order of Dismissal/Settled 2/3/95




                                               5
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 6 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                       (These are 134 of the most recent cases)


21.     95-R028
        William J. and Dorothy A. Tirocchi v. Allan Steven Ader, American Futures Group, Inc.,
        Commonwealth Financial Group, Inc., Max Goldstein, Charles Paul Hoffecker
        and Vision Limited Partnership
        Date filed: 12/12/94
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure and Failure
        to Supervise
        Amount Claimed: $11,477.48
        Status: Order of Dismissal on Settlement (Partial) and Notice Concerning Settlement
        with CFG Respondents/Settled as to Vision Limited Partnership 6/26/95

22.     95-R031
        Calvin C. Willis v. Paulino Rene Dias, Jr., Andrew Cherng Hwang, Statewide Trading
        Corporation and Vision Limited Partnership
        Date filed: 12/19/94
        Allegation(s): Misrepresentation and Non-disclosure
        Amount Claimed: $5,000.00
        Status: Case Terminated/Dismissed 2/10/95

23.     95-R041
        Julio De Jesus v. Concorde Trading Group, Inc., Richard Michael Rosengarten and
        Vision Limited Partnership
        Date filed: 1/23/95
        Allegation(s): Misrepresentation
        Amount Claimed: $1,300.00
        Status: Case Terminated/Settled 3/31/95

24.     95-R048
        Jack Keefe v. Commonwealth Financial Group, Inc., Russell Harold Hetzler and Vision
        Limited Partnership
        Date filed: 2/2/95
        Allegation(s): Misrepresentation, Non-disclosure, Unauthorized Trading and Churning
        Amount Claimed: $105,956.44
        Status: Dismissal on Settlement 1/19/96




                                               6
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 7 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

25.     95-R049
        Peter R. Richard v. FSG International, Inc., Andrew Cunningham J. Pepper and Vision
        Limited Partnership
        Date filed: 2/6/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Mishandling Orders, Failure
        to Supervise and Churning
        Amount Claimed: $6,000.00
        Status: Order of Dismissal of Respondent Vision/Settled 4/20/95

26.     95-R056
        Leo Kellenberger v. Edward Thomas Trading Co., Edward Thomas Gomes and Vision
        Limited Partnership
        Date filed: 2/21/95
        Allegation(s): Misrepresentation, Unauthorized Trading and Churning
        Amount Claimed: $3,923.82
        Status: Initial Decision/Dismissed 8/17/95

27.     95-R061
        Lawrence P. Hale v. Concorde Trading Group, Inc., Kathleen Elaine King and Vision
        Limited Partnership
        Date filed: 3/13/95
        Allegation(s): Misrepresentation, Failure to Supervise and Non-disclosure
        Amount Claimed: $5,000.00
        Status: Order of Dismissal on Settlement 7/21/95

28.     95-R079
        Dewitt Boice v. Colin Hayes Sullivan, Colin Hayes Sullivan d/b/a Global Futures and
        Vision Limited Partnership
        Date filed: 4/17/95
        Allegation(s): Unauthorized Trading
        Amount Claimed: $1,271.66
        Status: Order of Dismissal/Settled 5/16/96

29.     95-R092
        Anthony G. & Jolanta E. Davenport v. Concorde Trading Group, Inc., Craig Goldberg,
        Lawrence Richard Plastino, Arthur John Schlecht and Vision Limited Partnership
        Date filed: 5/4/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Unauthorized Trading,
        Churning and Non-disclosure
        Amount Claimed: $17,256.59
        Status: Order of Dismissal with Prejudice/Settled 4/26/96



                                               7
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 8 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

30.     95-R096
        Henry F. Straub v. Colin Hayes Sullivan, Colin Hayes Sullivan d/b/a Global Futures and
        Vision Limited Partnership
        Date filed: 5/19/95
        Allegation(s): Unauthorized Trading
        Amount Claimed: $2,500.00
        Status: Order of Dismissal/Settled 12/4/95

31.     95-R098
        Michael N. & Mary Stroganoff v. John Randall Gladden, Heritage West Financial, Inc.,
        and Vision Limited Partnership
        Date filed: 5/23/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning
        and Unauthorized Trading, Churning and Non-disclosure
        Amount Claimed: $5,000.00
        Status: Order of Dismissal on Settlement (as to Heritage West Financial, Inc., and
        Vision Limited Partnership) 9/7/95

32.     95-R103
        Roger Levinsohn v. Robert Boshnack, Commonwealth Financial Group, Inc., Gary Allen
        Fader, Jack Hipolito Fernandez, Anthony Lee Rick, Charles Paul Hoffecker,
        Philip Carl Mullan and Vision Limited Partnership
        Date filed: 6/2/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning
        and Failure to Supervise
        Amount Claimed: $35,367.00
        Status: Case Terminated/Settled (as to Respondents Robert Boshnack and Vision
        Limited Partnership only) 8/17/95

33.     95-R109
        Lucia Young v. Concorde Trading Group, Inc., Craig Goldberg, Lawrence Richard
        Plastino, Arthur John Schlecht and Vision Limited Partnership
        Date filed: 6/15/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure and Failure
        to Supervise
        Amount Claimed: $24,415.27
        Status: Order of Dismissal 6/10/96




                                               8
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 9 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

34.     95-R133
        The Violette Group, Inc. v. John Fredrick Ackermann, Patrick Carl Claflin, Dennis Lee
        Simpson, Sterling Investments of America, Sterling Investments of America Inc.,
        Sterling Investments of America Inc., and Vision Limited Partnership
        Date filed: 8/7/95
        Allegation(s): Mishandling Orders and Unauthorized Trading
        Amount Claimed: $2,524.04
        Status: Case Terminated/Settled (as to Vision Limited Partnership only) 11/8/95

35.     96-R001
        Scott A. Young v. Robert Alan Simmons, Robert Alan Simmons d/b/a KC Futures &
        Options and Vision Limited Partnership
        Date filed: 10/4/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty and Unauthorized Trading
        Amount Claimed: $4,878.69
        Status: Case Terminated/Settled 12/5/95

36.     96-R003
        Marilyn M. Sheffield v. Carrington Financial Corp., Vision Limited Partnership and
        Stephen Mark Smith
        Date filed: 10/11/95
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning
        and Failure to Supervise
        Amount Claimed: $28,677.70
        Status: Case Terminated/Settled 12/4/95

37.     96-R017
        John A. McCann v. Jamie Lee Carroll, Cromwell Financial Services, Inc., Robert Paul
         Nixon, Michael Frederick Staryk, III, and Vision Limited Partnership
        Date filed: 11/8/95
        Allegation(s): Unauthorized Trading and Non-disclosure
        Amount Claimed: $11,914.72
        Status: Case Terminated/Settled 12/27/95

38.     96-R020
        Bruce B. & Fay R. Geradine v. Concorde Trading Group, Inc., Craig Goldberg, Patrick
        Todd Parker and Vision Limited Partnership
        Date filed: 11/15/95
        Allegation(s): Misrepresentation
        Amount Claimed: $2,183.91
        Status: Order of Dismissal 5/22/96



                                               9
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 10 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

39.     96-R050
        James Ahlstedt v. Capitol Commodity Services, Inc., Edmund K. Hysni, Alan J. Cohen
         a/k/a Lannie Cohen and Vision Limited Partnership
        Date filed: 2/12/96
        Allegation(s): Mishandling Orders and Unauthorized Trading
        Amount Claimed: $25,000.00
        Status: Initial Decision/Dismissed 12/19/96; Appealed 1/8/97; Opinion and Order (Case
        Remanded) 8/12/97; Order of Dismissal 10/21/97

40.     96-R061
        Harry C. Heindel v. George Grigorellis, GCC Commodities Corp., and Vision Limited
        Partnership
        Date filed: 2/27/96
        Allegation(s): Misappropriation of Funds, Breach of Fiduciary Duty, Unauthorized
        Trading and Churning
        Amount Claimed: $8,256.00
        Status: Order of Dismissal/Settled 9/17/96

41.     96-R095
        Eugene Whitwell v. Concorde Trading Group, Inc., Jessica Zoe Epstein and Vision
        Limited Partnership
        Date filed: 5/10/96
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure and Failure
        to Supervise
        Amount Claimed: $17,422.40
        Status: Order of Dismissal/Settled 10/30/96

42.     96-R102
        Robert D. & Joyce Larsen v. Ronald Frederick Gruschow, Gary Richard Shepherd,
        Vision Limited Partnership and Sawgrass Financial Group, Inc.
        Date filed: 5/20/96
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure and
        Churning
        Amount Claimed: $7,346.00
        Status: Case Terminated/Settled 8/27/96




                                              10
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 11 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

43.     96-R116
        Albert J. DiBlasio, Sr. and Albert J. DiBlasio, Jr. v. Commodity Programs, Inc.-FL,
        Robert Joseph Pelaez, Donna Elizabeth Randall and Vision Limited Partnership
        Date filed: 6/19/96
        Allegation(s): Breach of Fiduciary Duty, Non-disclosure, Unauthorized Trading, and
        Failure to Supervise
        Amount Claimed: $16,381.20
        Status: Order Dismissing Complainant Albert J. DiBlasio, Sr., and Order Dismissing
        Vision Limited Partnership 8/14/97

44.     96-R134
        James L. Whigham v. First Investors Group of Palm Beaches, Inc., Richard L. Hamilton
        and Vision Limited Partnership
        Date filed: 7/15/96
        Allegation(s): Misrepresentation
        Amount Claimed: $5,000.00
        Status: Order of Dismissal/Settled 10/7/97

45.     96-R138
        Gaurang T. Bhatt v. First Pacific Trading Group, William Dean Katzelis and Vision
        Limited Partnership
        Date filed: 7/15/96
        Allegation(s): Misrepresentation, Unauthorized Trading and Churning
        Amount Claimed: $3,187.50
        Status: Order of Dismissal/Settled 8/26/97

46.     96-R139
        Charlie Brown v. Andrew David Fisher, FSG International, Inc., and Vision Limited
        Partnership
        Date filed: 7/17/96
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty and Failure to Supervise
        Amount Claimed: $5,000.00
        Status: Order of Dismissal/Settled 3/21/97

47.     97-R052
        Kevin Brady v. Concorde Trading Group, Inc., Brian Stanley Earle and Vision Limited
        Partnership
        Date filed: 3/12/97
        Allegation(s): Misrepresentation, Non-disclosure and Fraud
        Amount Claimed: $11,931.00
        Status: Case Terminated/Settled (as to Respondent Vision Limited Partnership) 6/3/97



                                               11
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 12 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

48.     97-R073
        Michael Burton Buckler, Jr. v. Castle Commodities Corporation, ING (US) Securities
        Futures & Options, Inc., Walter Joseph Landry, Potomac Futures d/b/a Universal
        Financial Bancorp, Inc., and Vision Limited Partnership
        Date filed: 5/1/97
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning,
        Fraud and Unauthorized Trading
        Amount Claimed: $37,637.64
        Status: Order of Dismissal 2/27/98

49.     97-R082
        Robert L. Morris v. Alaron Trading Corporation, Robert Boshnack, Howard Martin
        Rothman, Vincent Patrick Varbero, Vincent Patrick Varbero d/b/a Gallant
        Trading Group and Vision Limited Partnership
        Date filed: 5/23/97
        Allegation(s): Misrepresentation, Negligence and Unauthorized Trading
        Amount Claimed: $16,000.00
        Status: Order of Dismissal/Settled 2/24/98

50.     97-R084
        Robert Mahailovich v. Vision Limited Partnership, Crowflite Corporation and James
        Stephen Crow
        Date filed: 5/28/97
        Allegation(s): Unauthorized Trading, Failure to Supervise and Fraud
        Amount Claimed: $50,000.00
        Status: Order Dismissing Reparation Proceeding 12/8/97

51.     97-R105
        Badruddin Charania v. Fidelity Mercantile Corp., Vision Limited Partnership and Edward
        David Webb
        Date filed: 7/7/97
        Allegation(s): Misrepresentation, Mishandling Orders and Fraud
        Amount Claimed: $9,471.26
        Status: Order of Dismissal 8/31/98




                                              12
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 13 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

52.     97-R114
        Sheila Stabile and Douglas E. Stabile, DPM v. Castle Commodities Corporation, John
        David James, Carla Yvonne Mora, Muraji Nakazawa and Vision Limited
        Partnership
        Date filed: 7/29/97
        Allegation(s): Misrepresentation, Failure to Supervise, Non-disclosure, Churning and
        Unauthorized Trading
        Amount Claimed: $13,856.25
        Status: Order of Dismissal 11/20/98

53.     97-R138
        Kenneth M. O’Brien v. Castle Commodities Corporation, Yu-Dee Chang, Yu-Dee Chang
        & Company, Inc., and Vision Limited Partnership
        Date filed: 9/10/97
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Unauthorized Trading and
        Churning
        Amount Claimed: $14,445.15
        Status: Case Terminated 12/23/97

54.     98-R060
        Jeffrey A. Meyers v. Gregory William Elliott d/b/a Sunrise Trading Group, Maurice
        Yogie Jackson and Vision Limited Partnership
        Date filed: 12/24/97
        Allegation(s): Misrepresentation and Churning
        Amount Claimed: $7,000.00
        Status: Case Terminated/Settled 3/10/98

55.     98-R067
        Albert E. Parmenter v. Heritage West Financial, Inc., Scott Donald Turesky and Vision
        Limited Partnership
        Date filed: 1/9/98
        Allegation(s): Misrepresentation, Manipulation, Unauthorized Trading, Non-disclosure
        and Fraud
        Amount Claimed: $8,937.00
        Status: Case Terminated/Settled 3/24/98




                                              13
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 14 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

56.     98-R069
        Serrel W. Black v. First Pacific Trading Group, William Dean Katzelis and Vision
        Limited Partnership
        Date filed: 1/20/98
        Allegation(s): Misrepresentation, Unauthorized Trading and Churning
        Amount Claimed: $7,497.00
        Status: Order of Dismissal 10/28/98

57.     98-R084
        Robert and Helen Mac Alvanah v. Edward Thomas Trading Co. and Vision Limited
        Partnership
        Date filed: 2/4/98
        Allegation(s): Misrepresentation
        Amount Claimed: $9,727.88
        Status: Order of Dismissal 7/1/98

58.     98-R110
        Dimitrios Samaras v. Futures Trading Group, Inc., Mark Ira Schwartz and Vision Limited
        Partnership
        Date filed: 3/19/98
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Non-disclosure, Churning,
        Unauthorized Trading and Fraud
        Amount Claimed: $33,256.10
        Status: Order of Dismissal 11/6/98

59.     98-R117
        Nathan Meinhardt v. Vision Limited Partnership
        Date filed: 3/31/98
        Allegation(s): Mishandling Orders and Non-disclosure
        Amount Claimed: $2,898.00
        Status: Case Terminated/Settled 6/8/98

60.     98-R119
        Investquest Corporation v. Adam Michael Friedman, Bruce Eugene Hintze, Vision
        Limited Partnership and The Winner Group, Inc.
        Date filed: 4/2/98
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Failure to Supervise and
        Fraud
        Amount Claimed: $23,500.00
        Status: Case Terminated 5/20/98




                                               14
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 15 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

61.     98-R134
        John T. Stone v. First Pacific Trading Group, Shahin Maleki and Vision Limited
        Partnership
        Date filed: 4/24/98
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Unauthorized Trading and
        Churning
        Amount Claimed: $10,000.00
        Status: Initial Decision/ Dismissed 12/17/98; Appealed 12/29/98; Order of Summary
        Affordance 5/13/99

62.     98-R144
        Rudolph Kodras v. Masoud Asadi-Saravi, Joseph George Diliberto, MAS Financial
        Services, Inc., Taiyo General USA, Inc., and Vision Limited Partnership
        Date filed: 5/19/98
        Allegation(s): Misrepresentation and Unauthorized Trading
        Amount Claimed: $12,468.45
        Status: Order of Dismissal 5/11/99

63.     98-R181
        Kristi S. Ryan v. Donald Charles Baldaramos, LFG L.L.C., M G Globe Trading
        Company, Inc., Transamerican First Corporation d/b/a Inter-Global Financial
        Corporation and Vision Limited Partnership
        Date filed: 7/17/98
        Allegation(s): Misrepresentation, Breach of Fiduciary Duty, Negligence, Churning and
        Unauthorized Trading
        Amount Claimed: $13,650.98
        Status: Order of Dismissal 2/28/00

64.     99-R001
        Kenneth M. Williams v. Yu-Dee Chang and Vision Limited Partnership
        Date filed: 9/29/98
        Allegation(s): Churning, Failure to Supervise, Misrepresentation, Non-disclosure and
        Unauthorized Trading
        Amount Claimed: $157,557.78
        Status: Order Dismissing Reparation Proceeding 5/10/99




                                               15
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 16 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

65.     99-R023
        Anthony L. and Nancy E. Gable v. GCC Commodities Corp., George Grigorellis and
        Vision Limited Partnership
        Date filed: 10/28/98
        Allegation(s): Churning and Misrepresentation
        Amount Claimed: $13,198.00
        Status: Case Terminated/Settled 12/29/98

66.     99-R041
        Luis Pina v. Heritage West Financial, Inc., Scott Donald Turesky and Vision Limited
        Partnership
        Date filed: 11/20/98
        Allegation(s): Breach of Fiduciary Duty, Failure to Supervise, Fraud, Misrepresentation
        and Negligence
        Amount Claimed: $18,223.89
        Status: Case Dismissed (as to Vision LP and Heritage West Financial, Inc.) 4/7/99

67.     99-R044
        Laszlo Vecsei v. Edward Thomas Trading Co., Edward Thomas Gomes and Vision
        Limited Partnership
        Date filed: 11/30/98
        Allegation(s): Breach of Fiduciary Duty, Misrepresentation and Non-disclosure
        Amount Claimed: $8,484.57
        Status: Case Dismissed/Settled 3/9/99

68.     99-R070
        Eric T. Dixon v. Kerry Lansing Brewer, Futures Trading Group, Inc., Patrick Wesley
        Tchou and Vision Limited Partnership
        Date filed: 2/1/99
        Allegation(s): Breach of Fiduciary Duty, Failure to Supervise, Misrepresentation and
        Non-disclosure
        Amount Claimed: $6,430.10
        Status: Order of Dismissal for Cause 6/29/99

69.     99-R110
        Katherine A. Bitner v. Steven Ruben Robert Alvarez, Pattison Commodities d/b/a S.
        Bruce Pattison and Vision Limited Partnership
        Date filed: 5/6/99
        Allegation(s): Churning and Misrepresentation
        Amount Claimed: $2,500.00
        Status: Case Dismissed/Settled 7/12/99



                                               16
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 17 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

70.     99-R125
        Nathan Scott Ihrcke v. Edward Thomas Trading Co., Edward Thomas Gomes and Vision
        Limited Partnership
        Date filed: 6/1/99
        Allegation(s): Misrepresentation and Unauthorized Trading
        Amount Claimed: $4,782.95
        Status: Case Terminated/Dismissed 9/13/99

71.     99-R136
        Dan Myers v. Edward Thomas Treading Co., Edward Thomas Gomes, Vision Limited
        Partnership and Worthington Corporation
        Date filed: 6/22/99
        Allegation(s): Churning, Failure Supervise, Fraud and Unauthorized Trading
        Amount Claimed: $8,350.20
        Status: Initial Decision/Dismissed 5/26/00

72.     99-R189
        John J. Rogers v. First Pacific Trading Group, William Dean Katzelis and Vision Limited
        Partnership
        Date filed: 9/22/99
        Allegation(s): Churning, Fraud and Misrepresentation
        Amount Claimed: $2,797.14
        Status: Order of Dismissal 3/14/00

73.     00-R006
        Paul Chan v. Vision Limited Partnership
        Date filed: 10/5/99
        Allegation(s): Mishandling Orders
        Amount Claimed: Unavailable
        Status: Case Terminated/Settled 11/18/99

74.     00-R007
        Arjan and Monic Mahtani v. Vision Limited Partnership
        Date filed: 10/7/99
        Allegation(s): Mishandling Orders
        Amount Claimed: Unavailable
        Status: Case Terminated/Settled 11/3/99




                                              17
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 18 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

75.     00-R008
        Anthony Calascibetta v. Paul William Cissell, III, Cromwell Financial Services, Inc.,
        Mitchell Allen Gross, William David Seigler, Jr., Philip Mark Tuccelli and
        Vision Limited Partnership
        Date filed: 10/04/99
        Allegation(s): Fraud, Misrepresentation and Unauthorized Trading
        Amount Claimed: $41,680.00
        Status: Order of Dismissal 7/19/00

76.     00-R014
        Kristopher C. and Sharon M. Eade v. Yu-Dee Chang, Chesapeake Investment Services,
        Inc., Mark Borisovitch Klinov and Vision Limited Partnership
        Date filed: 10/26/99
        Allegation(s): Failure to Supervise, Fraud, Misrepresentation and Unauthorized Trading
        Amount Claimed: $171,303.00
        Status: Order of Dismissal on Settlement 7/13/00

77.     00-R034
        Girard Valchine v. Vision Limited Partnership
        Date filed: 01/03/00
        Allegation(s): Mishandling Orders
        Amount Claimed: $8,400.00
        Status: Case Terminated/Settled 3/15/00

78.     00-R100
        James A. and Veronica T. Robison v. Vision Limited Partnership, Orion Futures
        Group, Inc. and Derek Dobrowolski
        Date filed: 7/19/00
        Allegations(s) Churning and Misappropriation of Funds
        Amount Claimed: $1,785.00
        Status: Final Decision/Dismissed 3/2/01

79.     00-R125
        Jitanshu and Vanlata Trivedi v. Yu-Dee Chang, Chesapeake Investment Services,
        Inc., Stuart Louis Estler, Mark Borisovitch Klinov, Michael Lynn Smart,
        Vanlata Trivedi and Vision Limited Partnership
        Date filed: 9/22/00
        Allegation(s): Failure to Supervise, Misrepresentation, Non-disclosure
        and Unauthorized Trading
        Amount Claimed: $300,862.00
        Status: Order of Dismissal on Settlement 6/5/01



                                               18
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 19 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

80.     01-R013
        Ilija Djurkovic v. Blue Fish Commodities, Inc., Broadstreet Financial Corporation
        Empire Asset Management, Andrew David Fisher, FSG International, Incorporated,
        Vision Limited Partnership and Todd A. Young
        Date filed: 11/8/00
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $15,100.00
        Status: Order of Dismissal 9/10/01

81.     01-R048
        Rita M. and Robert S. Davis v. Louis R. Ciuferri, Marsha Eleanor Friedman, Jay
        Justin Goldberg, Bruce Eugene Hintze, Vision Limited Partnership, Michael
        F. Winner and The Winner Group, Inc.
        Date filed: 4/4/01
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $23,262.80
        Status: Order of Dismissal / Settled 8/27/02

82.     01-R054
        Heinz F. Biekofsky v. Charles Boratgis, Sammy Lewis Bunyard, Concorde Trading
        Group, Inc., Mark Todd Hauze and Vision Limited Partnership
        Date filed: 4/11/01
        Allegation(s): Breach of Fiduciary Duty and Churning
        Amount Claimed: $60,000.00
        Status: Initial Decision 9/27/02 (Respondent Vision LP Ordered to pay, $54,000)
        Notice of Appeal filed by Vision 10/8/02; Opinion and Order 3/5/03 (Complaint
        Against Vision LP Dismissed)

83.     01-R072
        Daniel M. Keener and Sally Keener v. Scott Evan Rautbord, Vision Limited Partnership
        and The Winner Group, Inc.
        Date filed: 6/6/01
        Allegation(s): Churning, Misrepresentation and Non-Disclosure
        Amount Claimed: $27, 720.00
        Status: Order of Dismissal 6/6/03




                                              19
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 20 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                                  LIMITED PARTNERSHIP
                                     (170 Reparations Cases)
                             (These are 134 of the most recent cases)
84.     01-R073
        Sally Keener and Angela L. McConkey v. Scott Evan Rautbord, Vision Limited
        Partnership and The Winner Group, Inc.
        Date filed: 6/6/01
        Allegation(s): Misrepresentation, Non-Disclosure and Unauthorized Trading
        Amount Claimed: $9,379.00
        Status: Order of Dismissal 6/6/03

85.     02-R043
        Ruth S. Stewart and William F. Stewart v. Yu-Dee Chang, Chesapeake Investment
        Services, Inc., Stuart Louis Estler, Mark Borisovitch Klinov and Vision Limited
        Partnership
        Date filed: 04/18/02
        Allegation(s): Failure to Supervise and Misrepresentation
        Amount Claimed: $112,817.00
        Status: Order Dismissing Reparation Proceeding 9/30/02

86.     02-R066
        John M. Plank v. Richard Teal Barney, Yu-Dee Chang, Chesapeake Investment Services,
        Inc. and Vision Limited Partnership
        Date filed: 7/31/02
        Allegation(s): Breach of Fiduciary Duty, Churning, Fraud, Misrepresentation and
        Non-disclosure
        Amount Claimed: $474,407.00
        Status: Order Granting Application For Interlocutory Review/Dismissed 9/8/05

87.     03-R027
        Edward T. Reilly v. Edward Thomas Trading Co., Edward Thomas Gomes and Vision
        Limited Partnership
        Date filed: 12/27/02
        Allegation(s): Breach of Fiduciary Duty, Misrepresentation and Non-disclosure
        Amount Claimed: $ 13,161.90
        Status: Final Decision/Dismissed 7/22/03

88.     03-R038
        Fred W. Smith, Sr. and Phyllis Smith v. Yu-Dee Chang, Chesapeake Investment
        Services, Inc., Carla Yvonne Mora, Phyliss Smith and Vision Limited Partnership
        Date filed: 03/15/03
        Allegation(s): Misrepresentation, Non-disclosure, Unauthorized Trading and
        Wrongful Liquidation
        Amount Claimed: $14,614.55
        Status: Order of Dismissal with Prejudice 1/29/04



                                              20
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 21 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

89.     03-R039
        Fred W. Smith, Jr. v. Yu-Dee Chang, Chesapeake Investment Services, Inc., Carla
        Yvonne Mora and Vision Limited Partnership
        Date filed: 03/14/03
        Allegation(s): Churning, Misrepresentation, Non-disclosure and Unauthorized
        Trading
        Amount Claimed: $23,700.49
        Status: Order of Dismissal with Prejudice 1/29/04

90.     03-R043
        Dolores P. Lemm v. Lynn Arthur Comstock, Sr., Essex Futures, Shahin Maleki and
        and Vision Limited Partnership
        Date filed: 04/03/03
        Allegation(s): Breach of Fiduciary Duty, Churning, Mishandling Orders, Misrepresentation
        and Unauthorized Trading
        Amount Claimed: $10,801.41
        Status: Order of Dismissal 4/22/04

91.      03-R044
         James C. Jensen v. Time Leverage Capital Corporation and Vision Limited Partnership
         Date filed: 03/24/03
         Allegation(s): Mishandling Orders
         Amount Claimed: $15,345.48
         Status: Case Terminated/Settled 7/2/03

92.      03-R048
         Mukesh K. and Bharti M. Thaker v. Yu-Dee Chang, Chesapeake Investment Services,
         Inc., Ben Allen Scarbrough and Vision Limited Partnership
         Date filed: 4/10/03
         Allegation(s): Churning, Misrepresentation and Unauthorized Trading
         Amount Claimed: $8,612.44
         Status: Order of Dismissal 3/26/04

93.      03-R051
         Richard R. Fiscus v. Steven Fellig, Time Leverage Capital Corporation and Vision
         Limited Partnership
         Date filed: 4/15/03
         Allegation(s): Breach of Fiduciary Duty, Misrepresentation and Non-disclosure
         Amount Claimed: $7,692.50
         Status: Order of Dismissal 7/8/04




                                               21
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 22 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

94.      03-R072
         Delward L. Jenson v. Essex Futures, Alex Robert Lozano and Vision Limited
         Partnership
         Date filed: 7/15/03
         Allegation(s): Churning and Unauthorized Trading
         Amount Claimed: $7,067.17
         Status: Case Terminated/Settled 11/26/03

95.      04-R004
         Theodore F. Plottner v. Michael Paul Agnesini, Blue Fish Commodities, Inc. and
         Vision Limited Partnership
         Date filed: 10/22/03
         Allegation(s): Mis-Management and Misrepresentation
         Amount Claimed: $2,105.35
         Status: Case Terminated/Settled 1/13/04

96.      04-R080
         Malika Talwar v. Yu-Dee Chang, Chesapeake Investment Services, Inc., Vision
         Limited Partnership and Ray Yzer a/k/a Rendelle Anthony Yzer
         Date filed: 8/4/04
         Allegation(s): Misrepresentation
         Amount Claimed: $124,753.98
         Status: Order of Dismissal/Dismissed 5/18/05

97.      05-R010
         Orville A. Feikema v. Investment Analysis Group, Inc., Michael John Sabo, Vision
         Limited Partnership and William Clark Zaleski
         Date filed: 11/8/04
         Allegation(s): Churning and Misrepresentation
         Amount Claimed: $21,425.00
         Status: Order of Dismissal/Settled 2/2/06

98.      05-R043
         Ronald W. Weddell v. Stanley Vernon Burnidge, Burnidge Commodities d/b/a
         Stanley Vernon Burnidge and Vision LP d/b/a Vision Limited Partnership
         Date filed: 3/30/05
         Allegation(s): Breach of Fiduciary Duty, Misrepresentation, Negligence and
         Non-disclosure
         Amount Claimed: $327,191.58
         Status: Dismissal on Settlement 8/12/05




                                              22
      Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 23 of 30




        VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                            LIMITED PARTNERSHIP
                               (170 Reparations Cases)
                       (These are 134 of the most recent cases)

99.       05-R063
          William Croce Profit Sharing Plan v. Vision Limited Partnership
          Date filed: 6/28/05
          Allegation(s): Mishandling Orders
          Amount Claimed: $332,070.65
          Status: Order of Dismissal 3/23/06

100.      05-R077
          Stephen McCabe v. Investment Analysis Group, Inc., Michael John Sabo and Vision
          Limited Partnership
          Date filed: 9/8/05
          Allegation(s): Misrepresentation and Non-disclosure
          Amount Claimed: $3,300.00
          Status: Case Terminated/Settled 10/28/05

101.      05-R080
          Harold and Catherine Ann Neagle v. Aliso Trading Group, LLC, Todd Matthew
          Esparza and Vision Limited Partnership
          Date filed: 9/17/05
          Allegation(s): Churning and Misrepresentation
          Amount Claimed: $18,993.36
          Status: Case Terminated/Settled 11/25/05

102.      05-R086
          Richard S. Numbers, Trustee, The Richard S. Numbers Revocable Trust v. Stephen
          Randall Moore, Vision Limited Partnership and Randall Worldwide Investments d/b/a
          Sidaboyz, Inc.
          Date filed: 9/27/05
          Allegation(s): Breach of Fiduciary Duty, Mishandling Orders, Misrepresentation,
          Non-disclosure and Unauthorized Trading
          Amount Claimed: $100,804.00
          Status: Case Terminated/Settled as to Vision LP 1/17/06

103.      06-R002
          James D. Frakes v. Essex Futures, William Dean Katzelis, James Mark Murphy and
          Vision Limited Partnership
          Date filed: 10/3/05
          Allegation(s): Churning and Unauthorized Trading
          Amount Claimed: $5,703.94
          Status: Case Terminated/Settled as to Vision LP 2/17/06




                                              23
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 24 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                      (These are 134 of the most recent cases)

104.     06-R010
         David A. Orndorff v. Direct Futures, LLC d/b/a Lasalle Futures Group, Devon
         Dierdre Dudley a/k/a William James Dudley and Vision Limited Partnership
         Date filed: 10/25/05
         Allegation(s): Fraud, Misrepresentation and Non-disclosure
         Amount Claimed: $3,300.00
         Status: Order of Dismissal/Settled 9/27/06

105.     06-R030
         Richard H. and Charlotte Hammond v. Lynn Arthur Comstock, Sr., Essex Futures
         and Vision Limited Partnership
         Date filed: 1/30/06
         Allegation(s): Churning and Misrepresentation
         Amount Claimed: $ 9,100.00
         Status: Case Terminated/Settled 5/5/06

106.     06-R054
         Pon Lee v. Thomas John Lee, Thomas J. Lee d/b/a Lee Capital Management and
         Vision Limited Partnership
         Date filed: 8/4/06
         Allegation(s): Breach of Fiduciary Duty, Churning, Misrepresentation and
         Non-disclosure
         Amount Claimed: $382,057.80
         Status: Order of Summary Disposition (Complaint Dismissed) 3/13/07

107.     07-R001
         Thomas Cost v. Chahir Geraigiri a/k/a Chad Geraigiri, Optimus Trading Group, LLC,
         Vision Financial Markets, LLC and Matthew Zimberg
         Date filed: 10/3/06
         Allegation(s): Misrepresentation, Unauthorized Trading and Wrongful Liquidation
         Amount Claimed: $30,255.00
         Status: Order of Dismissal/Settled 8/2/07

108.     07-R002
         Betty Wallace Trust, Betty Wallace, Trustee v. Cybercta.Com, LLC d/b/a Edgemoore
         Financial, Edgemoore Trading and Edgemoore Financial Management, David Moore
         and Vision Limited Partnership
         Date filed: 10/6/06
         Allegation(s): Churning and Misrepresentation
         Amount Claimed: $28,500.00
         Status: Case Terminated/Settled 11/8/06



                                           24
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 25 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                      (These are 134 of the most recent cases)

109.     08-R002
         Roger Johnson (account number 218983) v. Ace Investment Strategists LLC, Yu-Dee
         Chang, Chesapeake Investment Services, Inc., Marie Hassib Fadel and Vision
         Financial Markets LLC d/b/a Vision
         Date filed: 9/26/07
         Allegation(s): Breach of Fiduciary Duty, Failure to Supervise, Fraud, Negligence
         and Unauthorized Trading
         Amount Claimed: $19,096.90
         Status: Order of Dismissal/Settled 11/24/08

110.     08-R003
         Roger Johnson (account number 888300) v. Ace Investment Strategists LLC, Yu-Dee
         Chang, Chesapeake Investment Services, Inc., Marie Hassib Fadel and Vision
         Financial Markets LLC d/b/a Vision
         Date filed: 9/26/07
         Allegation(s): Breach of Fiduciary Duty, Failure to Supervise, Fraud,
         Misrepresentation, Negligence and Unauthorized Trading
         Amount Claimed: $11,633.30
         Status: Order of Dismissal/Settled 11/24/08

111.    08-R004
        Roger Johnson (account number 888295) v. Ace Investment Strategists LLC, Yu-Dee
        Chang, Chesapeake Investment Services, Inc., Marie Hassib Fadel and Vision
        Financial Markets LLC d/b/a Vision
        Date filed: 9/26/07
        Allegation(s): Breach of Fiduciary Duty, Failure to Supervise, Fraud,
        Misrepresentation, Negligence and Unauthorized Trading
        Amount Claimed: $14,887.50
        Status: Order of Dismissal/Settled 11/24/08

112.    08-R005
        Theresa Belanger v. Alessandro Abaroa a/k/a Al Abaroa, Time Leverage Capital
        Corporation and Vision Financial Markets LLC d/b/a Vision
        Date filed: 10/18/07
        Allegation(s): Misrepresentation and Non-disclosure
        Amount Claimed: $61,500.00
        Status: Case Terminated/Settled 2/8/08




                                           25
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 26 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                      (These are 134 of the most recent cases)

113.    08-R023
        Hsue Tung v. James Michael Garasz, Orion Futures Group, Inc. and Vision
        Financial Markets LLC
        Date filed: 2/11/08
        Allegation(s): Fraud, Misrepresentation and Non-disclosure
        Amount Claimed: $5,113.56
        Status: Case Terminated/Settled (as Respondents Vision Financial Markets LLC
        and Orion Futures Group, Inc.) 6/12/08

114.    08-R049
        Rudolph Kodras v. 20/20 Trading Company, Man Financial, Inc. d/b/a MF Global,
        Inc., Sharief Deona McDowell and Vision Financial Markets LLC d/b/a Vision
        Date filed: 8/26/08
        Allegation(s): Misrepresentation and Non-disclosure
        Amount Claimed: $360,000.00
        Status: Order of Dismissal/Dismissed 7/8/09

115.    09-R009
        Andrea Hallock and Cliff Hallock v. Chesapeake Investment Services, Inc., Vision
        Financial Markets LLC and John Zhang a/k/a Kun Zhang
        Date filed: 11/10/08
        Allegation(s): Fraud and Misrepresentation
        Amount Claimed: $75,000.00
        Status: Order of Dismissal/Dismissed 7/16/09

116.    09-R022
        Steven Weil v. Direct Futures, LLC d/b/a LaSalle Futures Group, Vision
        Financial Markets LLC and David Eugene Unit
        Date filed: 12/31/08
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $33,479.39
        Status: Case Terminated/Settled (as to Vision Financial Markets LLC and Direct
        Futures, LLC d/b/a LaSalle Futures Group) 8/12/09




                                            26
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 27 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                              (170 Reparations Cases)
                      (These are 134 of the most recent cases)

117.    09-R023
        Wayne Goldman v. Ace Investment Strategists LLC, Yu-Dee Chang, Essex Futures,
        William Dean Katzelis, Shahin Maleki, Vishal Olson and Vision Financial Markets LLC
        Date filed: 1/21/09
        Allegation(s): Breach of Fiduciary Duty, Churning, Failure to Supervise, Negligence
        and Misrepresentation
        Amount Claimed: $225,172.00
        Status: Order of Dismissal/Dismissed 6/22/09

118.    09-R031
        Natasha Weil and Steven Weil v. Direct Futures, LLC d/b/a LaSalle Futures Group,
        Vision Financial Markets LLC and David Eugene Unit
        Date filed: 3/17/09
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $4,607.59
        Status: Case Terminated/Settled (as to Vision Financial Markets LLC and Direct
        Futures, LLC d/b/a LaSalle Futures Group) 8/12/09

119.    09-R032
        Rebecca Weil and Steven Weil v. Direct Futures, LLC d/b/a LaSalle Futures Group
        Vision Financial Markets LLC and David Eugene Unit
        Date filed: 4/1/09
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $1,727.00
        Status: Case Terminated/Settled (as to Vision Financial Markets LLC and Direct
        Futures, LLC d/b/a LaSalle Futures Group) 8/12/09

120.    09-R040
        Scott Stiewing v. Julio Cesar Aquino, Namrata Kapoor, Roslex Corporation and Vision
        Financial Markets LLC
        Date filed: 5/19/09
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $6,000.00
        Status: Case Terminated/Settled 2/4/10




                                            27
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 28 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                             (170 Reparations Cases)
                      (These are 134 of the most recent cases)

121.    09-R051
        Amy P. Chu v. Essex Futures, Shahin Maleki, Gholamreza Shirazi and Vision Financial
        Markets LLC
        Date filed: 7/25/09
        Allegation(s): Breach of Fiduciary Duty, Churning, Fraud and Misrepresentation
        Amount Claimed: $69,704.00
        Status: Order of Dismissal 9/23/10

122.    09-R056
        Victor Valderrama v. 20/20 Trading Company, Bharat Adatia, Sharief Deona
        McDowell and Vision Financial Markets LLC
        Date filed: 9/1/09
        Allegation(s): Churning, Misrepresentation and Non-disclosure
        Amount Claimed: $15,393.15
        Status: Case Dismissed (as to Vision Financial Markets LLC) 12/29/09

123.    10-R007
        Craig Garske v. Jay William Rutkowsky, Time Leverage Capital Corporation, Vision
        Financial Markets LLC and Roy Weiler
        Date filed: 1/6/10
        Allegation(s): Churning, Mis-Management and Misrepresentation
        Amount Claimed: $18,000.00
        Status: Case Terminated/Settled 6/10/10

124.    10-R012
        Kenneth R. Koehler v. George Antonio Burrafato, Direct Futures, LLC d/b/a LaSalle
        Futures Group and Vision Financial Markets LLC
        Date filed: 2/18/10
        Allegation(s): Misrepresentation and Non-disclosure
        Amount Claimed: $9,440.13
        Status: Case Terminated/Settled 6/16/10

125.    10-R028
        Jai Paul Swamidass v. Blue Fish Commodities, Inc., Andrew David Fisher and
        Vision Financial Markets, LLC d/b/a Vision
        Date filed: 8/18/10
        Allegation(s): Misrepresentation, Churning and Unauthorized Trading
        Amount Claimed: $165,000.00
        Status: Order of Dismissal/Settled 8/23/12




                                            28
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 29 of 30




       VISION FINANCIAL MARKETS, LLC D/B/A VISION AND D/B/A VISION
                           LIMITED PARTNERSHIP
                             (170 Reparations Cases)
                      (These are 134 of the most recent cases)




126.   11-R007
       Commercial Investment Capital, Inc. v. Blue Fish Commodities, Inc., Andrew David
       Fisher and Vision Financial Markets, LLC d/b/a Vision
       Date filed: 11/29/10
       Allegation(s): Misrepresentation, Unauthorized Trading and Churning
       Amount Claimed: $250,000.00
       Status: Order of Dismissal/Settled 8/23/12

127.   11-R025
       Virgil G. Bogdan v. Richard Ian Lowe, Options Pro Corp., Vision Financial Markets,
       LLC d/b/a Vision
       Date filed: 6/20/11
       Allegation(s): Misrepresentation and Non-disclosure
       Amount Claimed: $20,036.22
       Status: Case Terminated 1/31/12

128.   12-R006
       Seth Hauser v. Craig Richard Pace, United Futures Trading Company and Vision
       Financial Markets, LLC d/b/a Vision
       Date filed: 11/14/11
       Allegation(s): Misrepresentation, Non-disclosure and Fraud
       Amount Claimed: $5,193.00
       Status: Case Terminated 4/2/12

129.   12-R011
       John and Julie Pappalardo v. Jonathan Peter Ho, Ace Investment Strategists, LLC,Yu-
       Dee Chang, Chesapeake Investment Services, Inc., Vishal Olson and Vision Financial
       Markets, LLC d/b/a Vision
       Date filed: 2/10/12
       Allegation(s): Misrepresentation and Non-Disclosure
       Amount Claimed: $42,654.81
       Status: Case Terminated/Settled 6/11/12




                                             29
   Case 1:20-cv-03668-GHW-SDA Document 57-1 Filed 01/15/21 Page 30 of 30




134.   12-R020
       Randolph Dyer v. Option Investments, Inc. and Vision Financial Markets LLC d/b/a
       Vision
       Date filed: 4/2/12
       Allegation(s): Misrepresentation and Churning
       Amount Claimed: $3,429.59
       Status: Case Terminated 9/17/12

131.   12-R028
       Cia Amir v. Vision Financial Markets LLC
       Date filed: 5/15/12
       Allegation(s): Breach of Fiduciary Duty and Wrongful Liquidation
       Amount Claimed: $14,504.38
       Status: Case Dismissed in Complaints Section/Settled 11/14/12

132.   13-R011
       Drew Reynolds v. Vision Financial Markets LLC
       Date filed: 4/3/13
       Allegation(s): Mishandling of Orders and Misrepresentation
       Amount Claimed: $398.70
       Status: Case Dismissed in Complaints Section/Settled 7/5/13

133.   14-R003
       Kwong Chao v. Chesapeake Investment Services, Inc., Benjamin Kim, and Vision
       Financial Markets LLC
       Date filed: 12/13/13
       Allegation(s): Misrepresentation and Non-Disclosure
       Amount Claimed: $1,000
       Status: Case Dismissed in Complaints Section/Settled 4/25/14

134.   14-R006
       Charles L. Bartlett v. Essex Futures, Luke C. Nichols, and Vision Financial Markets LLC
       Date filed: 1/8/14
       Allegation(s): Churning and Misrepresentation
       Amount Claimed: $72,991.11
       Status: Order of Dismissal/Settled 6/14/16




                         Updated as of 12/18/20 lrd/tst/mh/nc/tst/bp




                                             30
